DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.



Response to Amendment
            The amendment filed 10/02/2020 has been entered.  Claims 1-22 remain pending in the application.  
The previous 35 USC 112 rejections of Claims 3-10 and 13 are withdrawn in light of Applicant’s amendment to Claims 3 and 13.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-10 and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 3, lines 4 and 6 (two places), recitation of “the first location” and “the second location” is not clear in context.  Claim 1, requires the pump to be fixed to the tank at the first location and fixed to the manifold at the second location.  It is unclear how the mounting face can abut the manifold at the first location and the tank at the second location.  This limitation would be clearer if the manifold is abutted at the second location and the tank is abutted at the first location.
Claim 4, lines 4 and 6 (two places) recitation of first lower face and first upper face would be clearer if rewritten as --first lower mounting face-- and --first upper mounting face--.
Claim 12, lines 2-3, recitation of “at least one alignment opening” lacks antecedent basis.  This limitation would be clearer if rewritten as --the first alignment opening--.
Claim 18, lines 3 and 11, (two places), recitation of “the valve manifold” lacks antecedent basis.  These limitations would be clearer if rewritten as  --the manifold--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13, 15-17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. US 2,781,728.

With respect to Claim 1 and 22, Fischer et al. disclose a hydraulic power unit (see Figure 2) comprising: a frame (Column 2, lines 1-9, hereafter 23); a fluid tank 119 supported by the frame (Column 2, lines 1-9) and having a top side (curved top portion of 119 in Figure 2, portrait view), a bottom side (curved bottom portion of 119 in Figure 



With respect to Claim 3, as it depends from Claim 2, Fischer et al. disclose the first cylinder body 20 includes a first upper (away from 119 in Figure 5) mounting portion (right side of 20 in Figure 5) having a first upper mounting face (inside bore of 20 containing 154), the first upper mounting face abutting the manifold 154 at the [first] second (see 112, rejections above) location (right side of 27 as seen in Figure 5); and a first lower (toward 119 in Figure 5) mounting portion 124/181 having a first lower mounting face (left side of 124 in Figure 1), the first lower mounting face abutting the fluid tank 119 at the [second] first (see112 rejections above) location (at 124, see Figures 1 and 5).

With respect to Claim 4, as it depends from Claim 3, Fischer et al. disclose the first cylinder body 20 further comprise a first fluid inlet 122/142 extending into the first lower mounting portion 124 through the first lower face (left side of 124 in Figure 1); and 

With respect to Claim 5, as it depends from Claim 4, Fischer et al. disclose a first supply port (interface of 119 and 124, see Figure 5) extending through the tank exterior side (side of 119 having 122 in Figure 2) and aligned (see Figure 5) with the first fluid inlet 122/142; and the manifold 154 includes a first receiving port (left side face at I.D. of 154 in Figure 5, portrait view) extending through the manifold exterior side (O.D. of 154, see Figure 5) and aligned (see Figure 5) with the first fluid outlet 152.

With respect to Claim 6, as it depends from Claim 5, Fischer et al. disclose the first fluid inlet 122/142 includes a 90-degree bend (see interface of 142 and 32) integrally formed in the first cylinder body 20 between the first supply port (interface of 119 and 124, see Figure 5) and a first upstream fluid chamber 32 disposed in the first cylinder body 20.

With respect to Claim 13, as it depends from Claim 2, Fischer et al. disclose the first reciprocating pump 169/31/20 is mounted such that the first fluid connection 122 between the first cylinder body 20 and the tank exterior side (side of 119 having 122 in Figure 2), the second fluid connection (I.D. of 154) between the first cylinder body 20 and the manifold exterior side (O.D. of 154, see Figure 5), and a mechanical driving connection 102 between the drive 101 and the first piston 31 are concurrently formed (see Figure 2 and 5).


With respect to Claim 15, as it depends from Claim 1, Fischer et al. disclose the first reciprocating pump 169/31/20 is directly attached to at least one of the tank exterior side and the manifold exterior side (O.D. of 154, see Figure 5, 169/31/20 is directly attached to the O.D. of 154, see Figure 5).

With respect to Claim 16, as it depends from Claim 1, Fischer et al. discloses no pump is disposed within the fluid tank 119 (pump 169/31/20 is external to 119, see Figure 2).

With respect to Claim 17, Fischer et al. disclose a method (the method steps i.e. aligning, forming a first fluid connection and securing, are anticipated by the apparatus, see MPEP 2112.02(I)) of mounting a pump 169/31/20 on a hydraulic power unit (see Figures 1 and 2), the pump 169/31/20 having a cylinder body (20, the cylinder is in 20, see Figure 2, portrait view) with a fluid outlet 152 through an upper mounting portion (right side of 20 in Figure 5) of the cylinder body 20, a fluid inlet 122/142 through a lower mounting portion 124 of the cylinder body 20, and a piston 31 extending at least partially out of the cylinder body (20, see Figure 2), the hydraulic power unit (see Figures 1 and 2) having a fluid tank 119 for holding hydraulic fluid (oil “or other suitable hydraulic medium”, Column 4, lines 67-69), a supply port 122 in fluid communication with the fluid tank 119 and fixed to the fluid tank (see Figures 2 and 5), a manifold 154 (manifold, “a 

With respect to Claim 19, as it depends from Claim 17, Fischer et al. disclose forming the mechanical connection 102/177 between the piston 31 and the drive 101 includes sliding (as seen in normal and usual operation in Figure 2, the sides of 177 had 

With respect to Claim 20, as it depends from Claim 17, Fischer et al. disclose (that in normal and usual operation) removing the pump 169/31/20 from the hydraulic power unit (as seen in Figure 1 and 2) by accessing the pump 169/31/20 from an exterior of the fluid tank 119 without opening a lid 126 of the fluid tank 119 (pump 169/31/20 is external 119, see Figure 2).


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fourie et al. US 4,802,559.

With respect to Claim 21, Fourie et al. disclose a hydraulic power unit (see Figure 1) for powering a hydraulic tool 5/36/34 with hydraulic fluid (Column 4, lines 7-8), the hydraulic power unit comprising: a frame 9; a fluid tank 8/7 supported (see Figure 1) by the frame 9, the fluid tank configured to store a supply of hydraulic fluid (Column 4, lines 34-35); a manifold 1 supported (see Figure 1) by the frame 9; and a first reciprocating pump 13/14/14a/21/23 fixed to a tank exterior side 10 of the fluid tank 8/7 and a manifold exterior side (top of 1 in Figure 1, portrait view, 21 is fixed to top of 1, see Figure 1) of the manifold 1, the first reciprocating pump 13/14/14a/21/23 configured to draw the hydraulic fluid from the fluid tank and pump a first flow (fluid in 23) of hydraulic fluid (see Figure 1, Column 3, line 62 to Column 4, line 8) to the manifold 1 by a first .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be /negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (mentioned previously) in view of Cabezas US Pub. 2010/0032941, as an evidentiary reference.

With respect to Claim 7, although Fischer et al. discloses most of the limitations of the claim, including a first tank 119 having an tank exterior side (side of 119 having 122 in Figure 2) and a first supply port (interface of 119 and 124, see Figure 5), and a 

With respect to Claim 8, as it depends from Claim 7, Cabezas further teaches the
seals comprise elastomer O-rings (Paragraph 0047, lines33-35).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (mentioned previously) in view of Fujita US 5878,770, as an evidentiary reference.



With respect to Claim 10, as it depends from Claim 9, Fujita further teaches the plurality of fasteners 6 and the plurality of fastener receiving openings (opening around 6 in 1 bottom, in Figure 1) include interfaced threading (“bolts”, Column 4, lines 48-49).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (mentioned previously) in view of Eckhardt US Pub. 2013/0048146.

With respect to Claim 11, as it depends from Claim 2, although Fischer et al. disclose most of the limitations of the claim, including a manifold exterior side (O.D. of 154, see Figure 5), Fischer et al. is silent on a first aligning pin extending laterally from the manifold exterior side.  Eckhardt disclosing a connection (see Figure 4), specifically teach a first aligning pin 48 extending laterally from a connection side 40.  Eckhardt
teach the aligning pin extending from the connection side advantageously prevented accidentally decoupling (Paragraph 0038, lines 13-19).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the lateral pin extending from the side as taught by Eckhardt, in the pump disclose by Fischer et al., to advantageously prevented decoupling. 
This simple modification is only substituting the connection disclosed by Fischer et al. with the connection taught by Eckhardt.  Also, the pin disclosed by Eckhardt will align the coupling and is considered pertinent to the problem being solved by Applicant’s pin.

With respect to Claim 12, as it depends from Claim 11, Eckhardt further teach a first mounting portion 39 includes a first alignment opening 46, the at least one alignment opening 46 configured to receive (see Figure 4) the first aligning pin 48.  This simple modification is only substituting the connection disclosed by Fischer et al. with the connection taught by Eckhardt.  Also, the pin disclosed by Eckhardt will align the coupling and is considered pertinent to the problem being solved by Applicant’s pin.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (mentioned previously).

With respect to Claim 14, as it depends from Claim 2, although Fischer et al. disclose most of the limitations of the claim, including a reciprocating pump 169/31/20 comprising: a cylinder body (20, the cylinder is in 20, see Figure 2, portrait view) attached to the tank exterior side (side of 119 having 122 in Figure 2) and the manifold exterior side (O.D. of 154, see Figure 5); and a piston 31 extending at least partially out of (see Figure 2) the cylinder body 20, wherein a portion 177 of the piston 31 extending out of the second cylinder body is configured to connect to and be driven by the drive 101; wherein the reciprocating pump 169/31/20 is configured to draw the hydraulic fluid from the fluid tank 119 and pump a flow of hydraulic fluid (see double and triple headed flow arrows in Figure 12, Column 7, lines 42-45) to the manifold 154; Fischer et al. is silent on a second reciprocating pump.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a second pump, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The mere duplication of the pump disclosed by Fischer et al. would be attached to the same tank and manifold originally disclosed by Fischer et al.


Allowable Subject Matter
18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 18, the prior art of record, does not disclose or make obvious, a method of mounting a pump on a hydraulic power unit, the pump having a cylinder body with a fluid outlet through an upper mounting portion of the cylinder body, a fluid inlet through a lower mounting portion of the cylinder body, and a piston extending at least partially out of the cylinder body, the hydraulic power unit having a fluid tank for holding hydraulic fluid, a supply port in fluid communication with the fluid tank and fixed to the fluid tank, a manifold fixed to the fluid tank, a receiving port in fluid communication with the manifold and fixed to the manifold, and a drive, the method comprising: aligning each of the fluid inlet with the supply port, the fluid outlet with the receiving port, and the piston with the drive; forming a first fluid connection between the fluid inlet and the supply port, a second fluid connection between the fluid outlet and the receiving port, and a reciprocating mechanical connection between the piston and the drive; and securing the cylinder body to the fluid tank and the manifold while maintaining the first fluid connection, the second fluid connection, and the reciprocating mechanical connection, and while maintaining the alignment of the fluid inlet with the supply port, the fluid outlet with the receiving port, and the piston with the drive positioning an upper seal in a manifold seal groove on a manifold exterior side of the manifold, and a lower 
positioning the cylinder body such that a flat upper face of the upper mounting portion abuts the manifold exterior side with the upper seal disposed between the flat upper face and the manifold exterior side, 


Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive.
In response to Applicant's argument (see Remarks, Page 10, lines 1-5) namely, the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tank exterior side is the sidewall of the fluid tank) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lefebvre US 1,571,845 teaches a pump attached to a reservoir.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


Timothy P. Solak
/tps/
Art Unit 3746
03/25/2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746